Morse, J.
(dissentingJ. In this case the title of the lands patented to Mr. Sparrow under Act No. 130, Laws of 1883, must be considered as adjudicated by this Court in Sparrow v. Commissioner of State Land-Office, 56 Mich. 567, and cannot now be disturbed. I am free to say, however, that, if the question were an open one, I should adopt the views of the dissenting opinion of Mr. Justice Campbell in that case; believing them to be in accordance with the plain letter of the Constitution, as applied to the clear intent and purpose of the legislative act in question. The act of 1885 has never been passed upon by this Court, but it is claimed that its provisions and purposes are so clearly similar to those of the act of 1883 that the lands patented under it must *273also pass to Sparrow, and the title be confirmed in him, under the holding in Sparrow v. Commissioner of State Land-Office, supra. I cannot consent that the opinion above noted shall stand except as the law of its own case, or that it shall apply to lands other tha'n those donated under the act of 1883. The act of 1885 is clearly unconstitutional under the rulings of this Court in Ryerson v. Utley, 16 Mich. 274; Anderson v. Hill, 54 Id. 477; Wilcox v. Paddock, 65 Id. 23; Benjamin v. Improvement Co., 42 Id. 628; Kinnie v. Bare, 68 Id. 625, 629. And in this statute of 1885 the donation of the- land by the State cannot Be separated from the unconstitutional features of the act and sustained. The whole scheme is so interwoven — donation, subscription, and taxation — with State interference and control that the whole act must fall, and be considered null and void.
It- is urged by the counsel for the State that the lands patented to Sparrow under the act of 1883 were listed and obtained by Sparrow in fraud of the State. The record shows that the improvement of the Cedar river under that act- cost Mr. Sparrow about $16,000. The Looking-Glass improvement, under the act of 1885, cost-him about $9,500. For these jobs he located and ’ received lands worth certainly over $100,000, and probably a million of dollars. It is claimed that Sparrow employed agents to look over these lands, and through them, and from other sources, obtained a knowledge of their value-which the officers of the State did not possess, and that the lands would not have been patented to him had the-State officials known that they were timbered lands, and of great value; that the lands he acquired are’worth several hundred thousands of dollars; and that their great-value, received, as they were, for a consideration of only $25,500, renders the transaction grossly inequitable, and *274shocks the moral conscience. This same contention was made in the case of Attorney General v. Ruggles, 59 Mich. 123. We held in that case, at page 130, that it was not an actionable fraud in Buggies not divulging to the Commissioner of the State Land-Office his knowledge of the value of the lands; that “it was not alone such a fraud upon the State, under the circumstances of the usual method of disposing of these lands to all purchasers, as would destroy the validity of 'these entries.” The same reasoning applies here. This record shows, as did the record in that case, that no steps were taken by the State authorities to examine these lands and ascertain what they were worth until the mischief had been done, and it was too late to remedy it. The magnificent dowry of many thousand acres of valuable lands under the grant of swamp lands by the general government to this State has been frittered away by the inattention and neglect of State officers, and the reckless donations of the Legislature, until nothing of any value is now left to the people. A few speculators in every county of the State have been enriched, with no corresponding benefit to the great mass of our citizens. It is shown that for all these years since 1850 there has been no examination or classification of these swamp lands as to their value. A tract of worthless bog has been held at the same price as a tract of most valuable pine lands; and contractors under the various jobs, inspired in most instances by the speculators who subsequently acquired the lands, have been free to make their own lists and’ selections of lands donated, limited only by locality.
This case under consideration is a fair sample of the legislation of this State in this respect. The State has donated to Mr. Sparrow lands worth from $100,000 to a million of dollars for two jobs, costing him $25,500, and *275the benefit to the State is not appreciable. Private landowners along the Cedar and Looking-Glass rivers have had some worthless lands reclaimed, and perhaps the public health in two small localities may have been benefited to a slight extent. Mr. Sparrow has, however, been enriched at the public expense, and therefore to the public damage, and unnecessarily so, and, as I believe, unconstitutionally. In this way, by this kind of legislation, a large public domain of the value of many millions of dollars has been lost to the State, and gone into the pockets of the favored few at the expense of the many. It is no wonder that, when the attention of the then chief executive, the Honorable Cyrus G. Luce, was called to this state of affairs, he undertook to remedy it, and to reclaim, if possible, these lands so wasted and given away. No man of integrity could have done otherwise. But, as was said in the case of Attorney General v. Ruggles, supra, it is an attempt “to lock the stable after the horse has been stolen.”
It is not the fault or fraud of Mr. Sparrow that has done the mischief in this case. He has but followed the precedent established by others before him, and permitted and recognized by the State for years as perfectly lawful and proper. He was allowed to list and select his lands, limited only by the Lower Peninsula, and to lands not otherwise appropriated. He had the right to examine the lands open to his selection, and he would have been a consummate fool, and an enemy to his own household, if he had not selected the most valuable lands in the list, rather than to take the poorest, and leave the best to the next speculator who came after him. It is alone the fault of the Legislature and the State officials, — the fault of the Legislature that it has not provided for the examination and classification of these lands as to their value, and that it has improvidently granted them to schemes *276that have been proposed for the express purpose of acquiring them for private advantage and profit; and the fault of the State officials that they have neglected their plain duty in the premises until the whole grant has been absorbed at a merely nominal and ridiculous sum as compared with its true value. The patents cannot be taken from Mr. Sparrow because he was more careful in his business than the State was, and did not inform the officials what it was their business to know.-
But in so far as the State can reach this matter it should be righted. For these reasons I think the decree of the court below is right, so far as the lands donated under the act of 1885 are concerned; and I concede the title to the lands selected under the act of 1883 to be in Mr. Sparrow, and beyond the reach of the State, only for the reason that this Court has once decided that he was entitled to them, and the law of a case once established must remain the law of such case forever.
McGrath, J., concurred with Morse, J.